*193Opinion by
Cole, J.
In accordance with stipulation of counsel and following the cases cited the merchandise was held dutiable as follows: (1) Ve-tsin similar in .all material respects to that the subject of Quong Yuen Shing Co. v. United States (31 C. C. P. A. 43, C. A. D. 247), which was found to contain salt, at 20 percent under paragraph 1558; (2) wai san and lotus nuts the same in all material respects as the merchandise passed upon in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372), at 10 percent under paragraph 34, or free of duty under paragraph 1669, respectively, as claimed. The protest was sustained to this extent.